



WARNING

THIS IS AN
    APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT
    TO S. 45 OF THE ACT WHICH PROVIDES:

45.
    (7)
The court may make an order,

(a)     excluding
    a particular media representative from all or part of a hearing;

(b)     excluding
    all media representatives from all or a part of a hearing; or

(c)     prohibiting
    the publication of a report of the hearing or a specified part of the hearing,

where the court is of the opinion that the presence of the
    media representative or representatives or the publication of the report, as
    the case may be, would cause emotional harm to a child who is a witness at or a
    participant in the hearing or is the subject of the proceeding.

45.
    (8)
No person shall publish or make public
    information that has the effect of identifying a child who is a witness at or a
    participant in a hearing or the subject of a proceeding, or the childs parent
    or foster parent or a member of the childs family.

45.
    (9)
The court may make an order prohibiting
    the publication of information that has the effect of identifying a person
    charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: A.A. v. Children's Aid Society of
    Toronto, 2013 ONCA 462

DATE: 20130705

DOCKET: C57002

MacPherson, Cronk and Rouleau JJ.A.

BETWEEN

A.

A.

Appellant

and

The Childrens Aid Society of Toronto

Respondent

Jeffery Wilson, for the appellant

Samantha Levenson, for the respondent

Heard:  July 2, 2013

On appeal from the order of Justice Craig Perkins of the Superior
    Court of Justice, dated May 2, 2013.

ENDORSEMENT

[1]

The appellant A.A. appeals the Order of Justice Craig Perkins of the
    Superior Court of Justice dated May 2, 2013, dismissing an appeal from the order
    of Spence J. of the Ontario Court of Justice dated October 9, 2012, making the
    child, H.A., a ward of the Crown so that he can be placed for adoption.

[2]

The appellants principal argument is that the appeal judge erred in
    principle concerning the proper interpretation and application of s. 57(4) of
    the
Child and Family Services Act
, R.S.O. 1990, c. C.11 (
CFSA
),
    which provides in relevant part:

57(4)  Where the court decides that it is necessary to remove
    the child from the care of the person who had charge of him  immediately
    before intervention under this Part,
the court shall
, before making an
    order for  Crown wardship ,
consider whether it is possible to place the
    child with
a relative, neighbour or
other member of the childs
    community
or extended family with the consent of the relative or other
    person.  [Emphasis added.]

[3]

The appellant contends that the trial judge did not properly consider a
    substantial amount of fresh evidence that established that there were many
    people in the appellants Somali community who were prepared and able to
    provide proper care for the appellants five-year-old son with special needs.

[4]

We do not accept this submission. The appeal judge considered the fresh
    evidence in some detail. He concluded that, although the fresh evidence
    consists of numerous affidavits of people purportedly willing to provide
    support for the mother in caring for the child or even to provide direct,
    primary care, none of the deponents had actually presented a plan of care for
    the child.  In our view, this was a fair summary of the fresh evidence before
    the appeal judge.  It follows that the appeal judge did not err by concluding
    as he did:

This is not a sufficient basis for me to conclude the result at
    trial would or might have been different, either in respect of the finding or
    in respect of the disposition.  Still less is it a basis for me to make an
    order for a different disposition today.

[5]

We note that both parties filed new fresh evidence for this appeal
    hearing.  This fresh evidence establishes that a member of the appellants
    community  indeed, the appellants second cousin, K.M.  has come forward with
    a plan to provide care to the child. For several months, the respondent has
    worked carefully and constructively with K.M. with a view to placing the child
    in her care, preferably on an adoption basis, but not excluding at this
    juncture the possibility of an order under s. 65 of the
CFSA
.

[6]

In our view, this is a very positive development for all concerned,
    especially the child.  We urge the appellant, respondent and K.M. to work
    together towards a resolution along these lines.

[7]

The appeal is dismissed.  The respondent properly does not seek costs.

J.C. MacPherson J.A.

E.A. Cronk J.A.

Paul Rouleau J.A.


